
	
		II
		111th CONGRESS
		1st Session
		S. 1058
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2009
			Mr. Udall of Colorado
			 (for himself, Mr. Bennet,
			 Mr. Bond, Mr.
			 Chambliss, Mr. Crapo,
			 Mr. Tester, and Mr. Vitter) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  tax on beer to its pre-1991 level, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Brewers Excise and Economic Relief Act
			 of 2009.
		2.Repeal of 1990
			 tax increase on beer
			(a)In
			 generalParagraph (1) of section 5051(a) of the Internal Revenue
			 Code of 1986 (relating to imposition and rate of tax on beer) is amended by
			 striking $18 and inserting $9.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			3.Tax relief for
			 small breweries
			(a)In
			 generalSubparagraph (A) of
			 section 5051(a)(2) of the Internal Revenue Code of 1986 (relating to a reduced
			 rate of tax for certain domestic production) is amended—
				(1)by striking
			 $7 in the heading and inserting
			 $3.50, and
				(2)by striking
			 $7 in the text and inserting $3.50.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			
